Order entered February 14, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01199-CR

                          PETER PHUC HONG TRAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81478-2012

                                          ORDER
       The Court REINSTATES the appeal.

       On January 7, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and is represented by court-appointed counsel; (3)

court reporter Janet Dugger’s explanation for the delay in filing the record is her workload and

family health issues; and (4) Ms. Dugger can file the record by March 10, 2014.

       We ORDER Janet Dugger, official court reporter of the 296th Judicial District Court, to

file the reporter’s record by MARCH 10, 2014. The record is already more than four months

overdue from its original due date, and the appeal cannot proceed until the reporter’s record is
filed. Therefore, if the record is not filed by the date specified, the Court will order that Janet

Dugger not sit as a court reporter until the record is filed in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court; Janet Dugger, official

court reporter, 296th Judicial District Court; and to counsel for all parties.



                                                        /s/     LANA MYERS
                                                                JUSTICE